                                                                                         E-FILED
                                                            Tuesday, 03 March, 2020 10:02:06 AM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


JOYCE BENDER,                                 )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )        Case No. 18-3252
                                              )
PRAIRIE STATE BANK & TRUST,                   )
                                              )
      Defendant.                              )

                                      ORDER

RICHARD MILLS, United States District Judge:

      Pending is the Motion of Defendant Prairie State Bank and Trust for Rule 37

Sanctions.

      United States Magistrate Judge Tom Schanzle-Haskins has entered a Report

and Recommendation, wherein he recommends that the Defendant’s motion be

allowed and this matter dismissed with prejudice as a sanction for Plaintiff’s failure

to comply with the Court’s Text Order entered on October 17, 2019 and the

Scheduling Order entered November 21, 2019.

      The Court notes that pro se Plaintiff Joyce Bender did not file a response to

the Defendant’s motion for sanctions. The Plaintiff also did not object to the Report

and Recommendation and the time for filing objections has passed.
      Upon reviewing the Defendant’s motion and the magistrate judge’s Report

and Recommendation, the Court finds that, pursuant to Federal Rule of Civil

Procedure 37(b)(2)(A)(v), dismissal is an appropriate sanction based on the

Plaintiff’s repeated refusal to comply with the Court’s Order, her failure to appear at

the scheduling conference, her refusal to provide the required initial disclosures, her

refusal to respond or otherwise participate in the litigation of this matter, her failure

to respond to the motion and her failure object to the Report and Recommendation.

      Ergo, the Court hereby ADOPTS and ACCEPTS United States Magistrate

Judge Tom Schanzle-Haskins’ Report and Recommendation [d/e 21].

      The Defendant’s Motion for Rule 37 Sanctions [d/e 20] is ALLOWED.

      This case is DISMISSED WITH PREJUDICE.

      The Clerk will enter judgment and close this case.

ENTER: March 2, 2020

      FOR THE COURT:
                                                      /s/ Richard Mills
                                                      Richard Mills
                                                      United States District Judge
